Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR101166371 (“Kim”) in view of JP58-149601 (“JP601”) and of US Patent No. 2,543,585 (“Miller”).
Regarding claim 1, Kim teaches an accumulator (para. [0001], wherein all references to the Kim specification refer to the machine translation provided herewith) comprising: an accumulator housing (components 10 & 20 of fig. 2, page 2) provided with a gas filling opening (element 14, page 2); a diaphragm (30) having flexibility provided inside the accumulator housing that is configured to contact an opening peripheral edge of the gas filling opening when deformed in response to a pressure fluctuation (fig. 4, pages 2-3), and a space in the gas filling opening (fig. 4, wherein gas inlet 14 comprises a channel delimiting a space). 
Kim fails to explicitly teach a communication passage which allows communication between a space in the gas filling opening and a gas filled chamber of the accumulator housing in a state where the diaphragm contacts the opening peripheral edge of the gas filling opening. However, this would have been obvious in view of JP601. 
JP601 is also directed to an accumulator (pages 2-3, wherein all references to JP601 refer to the document submitted with the IDS filed on December 19, 2019). JP601 teaches that when the flexible element 11 contacts the peripheral edge of the gas opening that air may be trapped in pockets within the gas chamber (fig. 2, page 3). Thus, JP601 teaches that it is known to provide grooves 124 or holes 125 adjacent the gas opening that allow the gas opening to be in fluid communication with the rest of the gas chamber when the diaphragm 11 is covering the gas opening (figs. 3 & 4, pages 3-5).
In this case, both Kim and JP601 teach an accumulator wherein a flexible element is configured to cover a gas opening. JP601 teaches one of skill in the art that a flexible element covering a gas opening can leave pockets of trapped air elsewhere within the accumulator, thus, it is known to provide grooves and/or holes allowing the space within the gas opening to communicate with rest of the gas chamber when the diaphragm covers the gas opening. Therefore, in order to prevent pockets of air having differing pressures when the diaphragm is contacting the opening peripheral edge, it would be obvious to provide grooves on the interior surface of housing 10 of Kim that extend outward from the opening peripheral edge and allow the gas opening to be in fluid communication with the rest of the gas chamber 12.
Kim et al. fail to explicitly teach the communication passage is generated by uneven shape provided in the diaphragm. However, this would have been obvious in view of Miller.
Miller is also directed to an accumulator having a flexible element separating the liquid and gas chambers (col. 1 lines 1-6). Miller also teaches that flexible elements don’t expand and contract uniformly, thus causing the flexible element to trap fluid when sealing an opening (col. 1 line 53 – col. 2 line 12). Thus, Miller teaches that the portion of the flexible element that covers the opening is provided with projections 30 that delimit grooves so that the space within the opening can be in fluid communication with the interior of the accumulator (fig. 2, col. 3 line 66 – col 4 line 45).
In this case, both Kim et al. and Miller are concerned with maintaining fluid communication between the interior of the accumulator and the space within a fluid opening when the flexible element covers the opening. While Kim et al. teach to provide grooves on the accumulator housing, Miller teaches that grooves and projections can predictably be provided on the flexible element instead. Since the diaphragm of Kim comprises a rivet 40 with a flat head that covers the gas opening, it would be predictable to substitute the projections/grooves at the peripheral edge of the gas opening with projections/grooves on the rivet head in order to keep the space within the opening in fluid communication with the interior of the accumulator. Thus, it would be obvious to modify the diaphragm of Kim et al. such that the rivet head comprises projections that delimit grooves therebetween.
Claim 4 recites the communication passage is generated by the uneven shape provided in the diaphragm, and by another uneven shape provided in the opening peripheral edge of the gas filling opening. As detailed in the rejection to claim 1 above, JP601 teaches projections/grooves, i.e. an uneven shape, extending from the opening peripheral edge of the gas opening. Further, it is obvious to provide projections/grooves in the diaphragm as further detailed in the rejection to claim 1 above. While neither JP601 nor Miller teach providing grooves on both the diaphragm and the edge of the opening, providing grooves on both will provide the expected result of creating a larger communication area. Thus, merely adding/duplicating the grooves on the diaphragm and the peripheral edge of the gas opening has no patentable significance. See MPEP 2144.04(VI)(B).
Claim 5 recites the uneven shape is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claim 1 above, the diaphragm of Kim was modified to comprise a plurality of projections and grooves (fig. 2 of Miller).
Claim 6 recites the uneven shape has a projection shape. As detailed in the rejection to claim 1 above, the diaphragm of Kim was modified to comprise a plurality of projections (fig. 2 of Miller).
Claim 7 recites the uneven shape has a groove shape. As detailed in the rejection to claim 1 above, the diaphragm of Kim was modified to comprise a plurality of projections that delimit a plurality of grooves 31 therebetween (fig. 2 of Miller).
Claim 8 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening is radially provided with a plurality of uneven-shaped portions. As detailed in the rejection to claims 1 and 4 above, Kim has been modified to have a plurality of grooves 124, delimited by projections, extending radially from the peripheral edge of the gas opening (fig. 3 of JP601).
Claim 9 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening has a projection shape. As detailed in the rejection to claims 1 and 4 above, Kim has been modified to have a plurality of grooves, delimited by a plurality of projections, extending radially from the peripheral edge of the gas opening (fig. 3 of JP601). 
Claim 10 recites the another uneven shape provided in the opening peripheral edge of the gas filling opening has a groove shape. As detailed in the rejection to claims 1 and 4 above, Kim has been modified to have a plurality of grooves extending radially from the peripheral edge of the gas opening (fig. 3 of JP601).

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 6 of the remarks, Applicant argues that the amendment to claim 1 overcomes the 102 rejection over Darroux. The examiner agrees and has withdrawn the previous 102 rejections.
On pages 7-8 of the remarks, Applicant argues that Kim in view of JP601 and Miller don’t teach amended claim 1 because the combination of Kim and Miller would result in a configuration opposite to what is claimed since Miller teaches the uneven shape of the diaphragm contacting the oil opening instead of the gas opening.
This argument is not persuasive because the rejection is based on the combination of Kim, JP601, and Miller, and, the remarks argue that Miller doesn’t teach a specific limitation that the rejection relies on JP601 to teach. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, JP601 teaches that it is known to provide grooves 124 or holes 125 adjacent the gas opening that allow the gas opening to be in fluid communication with the rest of the gas chamber when the diaphragm 11 is covering the gas opening. Miller is merely being used to teach an known alternate way of providing fluid communication between a fluid opening and a space within the accumulator housing when the diaphragm is contacting the fluid opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”